99 F.3d 1142
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.ALEXANDER BINZEL CORPORATION, and Alexander Binzel GmbH &Co., KG, Plaintiffs-Appellants,v.NU-TECSYS CORPORATION and Karl-Heinz Binzel, Defendants-Appellees.
No. 95-3967.
United States Court of Appeals, Seventh Circuit.
Argued Sept. 18, 1996.Decided Oct. 17, 1996.

Before CUMMINGS, BAUER and EVANS, Circuit Judges.

ORDER

1
Alexander Binzel Corporation (Binzel U.S.) brought this action in the district court alleging trademark and trade dress infringement and unfair competition by defendants.  Upon defendants' motion, the district court ordered that Alexander Binzel GMbH & Co., KG (Binzel Germany), the German parent of Binzel U.S., be made a party to the action and it was added as a plaintiff.  The district court ordered a stay of its proceedings pending completion of agreed-upon arbitration in Germany.  Thereafter, Binzel-Germany instituted arbitration proceedings against Karl-Heinz Binzel.  The arbitration tribunal rendered a partial arbitral award on March 11, 1995 (A14-A25).  Thereafter, plaintiffs moved for reinstatement of the district court's action on active calendar for all purposes.  The motion to reinstate was denied on November 14, 1995, resulting in this appeal.  The district court has not yet entered a final judgment but merely denied the American plaintiff's motion to reinstate.  The court has neither confirmed nor rejected the partial arbitral award rendered in Germany in March 1995 nor has the action been dismissed.  We have no jurisdiction because there is no final order nor an order refusing an injunction within 28 U.S.C. § 1202(a)(1).


2
Appeal dismissed for want of jurisdiction.